Citation Nr: 0005443	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from January 1944 
to June 1945, Regular Philippine Army service from June 1945 
to August 1945, and Philippine Scout service from June 1946 
to December 1946.  The veteran died on October [redacted], 
1993 at the age of 71.  The appellant is the deceased veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

By an August 1999 rating decision, the RO denied entitlement 
to Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1312 (West 1991) and Entitlement 
to Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).  The appellant 
has not filed a notice of disagreement as to this decision.  
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(Absent a notice of disagreement, a statement of the case, 
and a substantive appeal, the Board has no authority to 
proceed to a decision).  

In February 2000, during the pendency of this appeal, the 
appellant submitted additional evidence in support of her 
claim directly to the Board for review.  This evidence, 
however, is essentially duplicative of evidence that has been 
variously presented since the initial filing of the subject 
claim and is not pertinent to the issue on appeal.  Further, 
the record reflects that the RO has previously reviewed this 
information in conjunction with prior adjudications.  
Inasmuch as the additional evidence is duplicative of 
evidence previously submitted and considered by the RO, and 
consistent with the provisions of 38 C.F.R. § 20.1304(c) 
(1999), the Board finds that remand of this matter for RO 
consideration of the most recent mailing is not warranted in 
this instance.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  See Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. § 3.156(a) 
(1999).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993). 


FINDINGS OF FACT

1. The January 1994 rating decision, which denied service 
connection for the cause of the veteran's death on the 
basis that his service-connected disabilities were not 
shown to have caused his death or hastened his demise.  
The appellant was provided notice of the decision and her 
appellate rights.  A notice of disagreement to the denial 
was not filed, and that decision is final.  

2. Evidence added to the record since the January 1994 rating 
decision includes private medical records from The 
Polymedic General Hospital, Inc., the terminal medical 
records from the Veterans Memorial Medical Center, and 
statements from the appellant in support of her claim.  

3. This evidence is cumulative and does not bear directly and 
substantially upon the specific matter now under 
consideration (i.e., whether the veteran's death was 
caused or hastened by a disability of service origin (to 
include his service-connected disabilities)) and, when 
considered alone or together with all of the evidence, 
both old and new, it has no significant effect upon the 
facts previously considered.  


CONCLUSION OF LAW

Evidence received since the unappealed January 1994 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death, 
which is final, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is precluded from 
considering the merits of the claim for service connection in 
the absence of new and material evidence regardless of the 
RO's disposition of the appellant's claim.  See Hickson v. 
West, 12 Vet. App. 247 (1999) (a finding that new and 
material evidence has been submitted is a prerequisite to the 
Board's jurisdiction of the merits of the claim).  

The veteran's widow asserts that during her husband's 
lifetime he suffered from heart disease and hypertension or 
high blood because he was a chain smoker or drank black 
coffee.  She also asserts that he was susceptible to sepsis - 
blood poisoning because of his gun shot wound which caused 
his death.  

By a January 1994 rating decision, the RO denied service 
connection for the cause of the veteran's death on the basis 
that there was no evidence of record that related the 
veteran's death to his active military service.  
Specifically, there was no evidence which demonstrated that 
the service-connected disabilities caused his death or 
hastened his demise.  The appellant did not appeal the 
decision.  See 38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 
C.F.R. §§ 20.200, 20.302(a) (1999).  Therefore, the January 
1994 rating decision became final when the veteran did not 
file a notice of disagreement within one year of the date the 
notice of the unfavorable determination was mailed.  See 38 
U.S.C.A. § 7105(c) (West 1991).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim." Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Fulkerson v. West, 12 Vet. App. 268 (1999).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1999).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 5 
107(b) has been fulfilled.  See Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).  

In relevant part, the evidence of record at the time of the 
January 1994 RO decision is summarized as follows:

Service department records reflect that the veteran sustained 
a through and through gunshot wound to the neck in May 1945 
during combat.  Thereafter, in June 1946, September 1946, and 
December 1946, the veteran's cardiovascular system, chest, 
and heart were evaluated as normal.  

By an October 1951 rating decision, the veteran was service-
connected for residuals of a gunshot wound to the back and 
neck.  The evidence then of record was silent as regards to 
abnormal findings related to the cardiovascular system and 
chest.  

At the time of the veteran's death in October 1993, service 
connection was in effect for residuals of a gunshot wound to 
the right back with moderate injury to the Muscle Groups I & 
II, a gunshot wound to the left of the neck with injury to 
Muscle Group XXIII and fracture of the left side with 
neuritis cutaneous branches, left cervical flexus; and 
gunshot wound to the left upper back with injury moderate 
Muscle Groups I & II.  

The clinical evidence of record post service includes private 
medical statements and VA examinations.  In pertinent part, a 
medical statement by Dr. F. Bulalacao dated in August 1971 
reflects inter alia beginning congestive heart failure 
without mention of a nexus to the service-connected 
disabilities.  A private medical statement by Dr. N. Faustino 
dated in June 1990 reflects inter alia history of 
hypertension and non-smoker.  The physical examination 
revealed that the heart manifested a regular rhythm and rate 
and that there were no murmurs.  The breath sounds were clear 
without rales.  The final remarks included inter alia 
borderline hypertension without mention of a nexus to the 
service-connected disabilities.  The September 1990 VA 
examination reflects inter alia a blood pressure reading of 
120/80, adynamic precordium, and no thrills or murmurs.  The 
chest manifested symmetrical expansion and clear breath 
sounds.  

A medical statement from The Polymedic General Hospital, 
Inc., dated for the period from September 6, 1993 to October 
16, 1993 and completed in October 1993 by Dr. A. Gatmaitan 
reflects that the veteran was 71 years of age and the final 
diagnoses were stroke syndrome and intracerebral hemorrhage.  
The disability was considered total permanent without mention 
of a nexus to service or the veteran's service-connected 
disabilities.  

The Certificate of Death reflects that the veteran succumbed 
at the Veterans Memorial Medical Center on October [redacted], 
1993.  The immediate cause of death was cardiopulmonary arrest 
secondary to sepsis secondary to pneumonia (the antecedent 
cause).  Other significant conditions contributing to death 
included cerebrovascular accident (CVA), old, secondary to 
intracerebral bleed involving the right MCA (middle cerebral 
artery) with left hemiparesis.  

Based on the above clinical evidence, the RO denied service 
connection for the cause of the veteran's death.  In 
determining if new and material evidence has been submitted, 
all of the evidence received since the last final 
disallowance shall be considered and the evidence submitted 
in support of the claim is generally presumed to be credible.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  

Additional evidence associated with the claims file 
subsequent to the January 1994 rating decision includes 
private treatment records, the appellant's continuing 
assertions of entitlement, and duplicate copies of service 
medical records and the Certificate of Death.  

In pertinent part, a history and physical together with a 
discharge summary from The Polymedic General Hospital, Inc., 
dated for the period from September 6, 1993 to October 16, 
1993 dated in September 1993 and May 1994, respectively, 
demonstrate that the veteran was admitted for left body 
weakness and slurring of speech and that his condition 
started two days earlier when he had a sudden onset of body 
weakness.  The past medical history reflects hypertension of 
a 6-10 year duration that was treated with Aldomet on an as 
needed basis.  The veteran did not smoke or drink (alcohol).  
The physical examination reflects that his breath sounds were 
clear without rales, that he had an adynamic precordium with 
a regular rhythm and rate, and symmetrical chest expansion.  
The diagnoses included cerebrovascular accident, right 
fronto-temporal parietal area.  These records reflect that 
the veteran's family opted to transfer the veteran to that 
institution for just this evaluation and management.  His 
prognosis on discharge was good.  

The terminal hospital records from the Veterans Memorial 
Medical Center dated for the period from October 25, 1993 to 
October [redacted], 1993 reflect that seven weeks prior this 
admission he had slurring of speech and was found to have a 
hemorrhage in the brain and right sided hemiparesis.  He was 
treated at Polymedic Hospital for 6 weeks.  The veteran was 
admitted for the second time to Veterans Memorial Medical 
Center because of a change in sensorium, sepsis secondary to 
pneumonia, and cerebrovascular disease, old intracerebral 
bleed with right hemiparesis.  The admitting diagnoses 
reflect change in sensorium secondary to sepsis, secondary to 
pneumonia, rule out hypoxic encephalopathy secondary to 
retained secretions secondary to pneumonia and 
cerebrovascular disease, old, secondary to intercerebral 
bleed involving the right MCA with left hemiparesis.  After 
admission, the veteran deteriorated and went into 
cardiopulmonary arrest.  The relatives refused an autopsy.  
The terminal hospital records are silent as to a medical 
opinion that relates the veteran's service-connected 
disabilities to the cause of his death.  

Lay statements submitted by the appellant assert entitlement 
based on the veteran's smoking and presumptive service 
connection for hypertension demonstrated in the last 5-10 
years of his life.  The appellant asserted in May 1998, 
September 1998, and March 1999 that the evidence supporting 
her contentions had been submitted.  

According to the law, the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See 38 C.F.R. § 3.312 (1999).  
Therefore, the determinative issue is whether a disability of 
service origin, to include the veteran's service-connected 
disabilities, was either the principal or a contributory 
cause of his death.  

The Board has reviewed the evidence submitted subsequent to 
the January 1994 decision, in the context of all the evidence 
of record, and finds that new and material evidence has not 
been submitted.  Specifically, evidence submitted subsequent 
to the RO's January 1994 rating decision has provided but a 
fuller discussion surrounding the veteran's death beyond the 
brief summaries previously considered by the RO.  Because the 
Board finds that the additional evidence submitted by the 
veteran is not "new," merely cumulative and redundant, the 
Board need not determine whether the evidence is "material."  
See Smith v. West, 12 Vet. App. 312 (1999) (if the evidence 
is found not to be "new," the analysis ends there--its 
materiality is not relevant).  The Board has determined, 
therefore, that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application to reopen the claim for service connection for 
the cause of the veteran's death.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.  


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

